CEBER. ‘3V-BMFY2256-A W O6ER Mt PIAFiled 05/06/20 Page 1 of 1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

  

DOC# ss
DATE FILED: __ 5/6/2020 _

April 17, 2020

VIA CM/ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 15D
New York, New York 10007

Re: Girotto v. Loveshackfancy, LLC, et al.
Case 1:20-cv-02155-AT

Dear Judge Torres:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the businesses in this matter, it is very difficult for the parties to proceed in this or
any other matter at this time.

Therefore, Plaintiff's undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
coincide with the recent New York “PAUSE” extension. At this time there is no appearance of any
counsel with which to confer regarding this request.

The Court may wish to note that this is undersigned counsel's first request to stay this matter.
Thank you for your consideration of this unfortunate, but necessary request.

Sincerely,

By: /S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Tel.: (305) 949-7777

GRANTED. The initial pretrial conference scheduled for Fax: (305) 704-3 877

May 11, 2020, is ADJOURNED to June 16, 2020, at Email: bbw@weitzfirm.com
10:20 a.m. By June 9, 2020, the parties shall submit

their joint letter and proposed case management plan.

SO ORDERED. O}-

Dated: May 6, 2020 ANALISA TORRES
New York, New York United States District Judge

 
